DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claim in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Line 25, the limitation “said perimeter” lacks sufficient antecedent basis.  Line 26, the limitation “said first part” lacks sufficient antecedent basis. Line 33, the limitation “said containing portions” lacks sufficient antecedent basis. 
With regard to claim 2: The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

With regard to claim 5: Line 5, it’s unclear if the limitation “a first side surface” is referencing the four side surfaces found in lines 2-3 of claim. Line 8, it’s unclear if the limitation “a second side surface” is referencing the four side surfaces found in lines 2-3 of claim. Line 12, it’s unclear if the limitation “a third side surface” is referencing the four side surfaces found in lines 2-3 of claim.
With regard to claim 6: Lines 2 and 5, the limitation “the portions” lacks sufficient antecedent basis.
With regard to claim 10: Line 4, the limitation “said central surface portion” lacks sufficient antecedent basis.
With regard to claim 11: Line 2, the limitation “said peripheral portion” lacks sufficient antecedent basis.  It appears the limitation should be directed to --said peripheral rib--.
With regard to claim 13: Lines 7-8, the limitation “the second surface” lacks sufficient antecedent basis.  Line 8, the limitation “said portions” lacks sufficient basis.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the steps of the claimed method for carrying out a cementitious mortar based composite panel is not adequately taught or suggested in the cited prior art of record.
The combination of all the elements of the claimed semi-finished product is not adequately taught or suggested in the cited prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to composite panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.